Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. Applicant appears to be arguing that the currently cited reference does not teach or disclose the limitations of the claims as amended. Specifically Applicant appears to be arguing that Matas allegedly does not teach “detecting a state information of a first object, wherein the first object comprises an image or video displayed on a display interface” and “transforming, in response to determining that the state information satisfies the first trigger condition, display a second object displayed on a display interface 	according to a trigger event corresponding to a trigger condition”. Applicant appears to be alleging that Matas does not display a first object (i.e. a face) or a second object (i.e., a can) prior to triggering event(s), which converts them to an emoji and a graphical representation of a can, respectively. Examiner respectfully disagrees. 
At FIGS. 3 and 4 and [0050]-[0052] (as properly addressed below), Matas clearly discloses first depicting the captured image on the phone prior to any depiction of a graphical representation or emoji. Therein, Matas clearly states at [0051]:
 In this example, the user 302 can tap on the interactive element 316 and cause the front facing camera 312 to start acquiring image data in (or near) real time. The acquired real-time image data can include, depict, or represent at least a portion of the face of the user 302. The real-time image data can be analyzed to determine a state associated with at least the portion of the face. The user 302 can interact with the interactive element 316 to cause the disclosed technology to provide an emoji 318 based on the state associated with at least the portion of the face.

Thus, it is clear that Matas first captures and depicts the real-time image data to the user using a front-facing camera. And then with further interaction by the user (e.g., triggering event(s)), will depict an emoji or graphical representation of what is being captured. 

At pages 11-12 of the Remarks, Applicant’s second argument appears to be that Matas allegedly does not disclose two control logics and the specific operation corresponding to the control logic. Applicant appears to be arguing that Matas allegedly disclose “only one control logic for controlling whether to display emoji or graphical representation.” Examiner respectfully disagrees.  
Contrary to Applicant’s own argument, Applicant concedes at pages 11-12 that there are two separate and distinct sets of modules with separate and distinct functions: (1) face determination module 204 with corresponding emoji feature module 224; (2) object determination module 206 and graphical representation module 226. A quick review of Applicant’s Specification does not provide any additional context for the term “control logic” as might be insinuated by Applicant’s arguments. As such, Examiner respectfully submits the two sets of modules as disclosed by Matas clearly disclose this limitation. Applicant extends this line of argument to state that without the second control logic it is impossible to perform a specific function as claimed by claim 1. Examiner respectfully submits that because this line of reasoning is based on a false premise, it is a moot point. Therefore, Examiner respectfully submits Matas clearly  discloses the limitations in question, and therefore, the claims stand as properly addressed and rejected below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matas et al., US 2017/0140214 A1 (hereinafter “Matas”).
Regarding claim 1, Matas discloses a display method (see generally FIGS. 5 and 6 and further see [0053]-[0055]), comprising: 
detecting state information of a first object (see at least FIG. 5 and steps 502 and 504 as disclosed at [0053]-[0054], further see at least FIG. 2A and [0038]-[0042] describing state information of the object in an image and face determination module 204), wherein the first object comprises an image or a video displayed on a display interface (See at least FIG. 3 and [0050]-[0052] describing the actual real-time depiction of the user’s face, which is then analyzed and then converted to an emoji); 
determining whether the state information satisfies a first trigger condition (see at least [0042] and FIG. 2A describing recognition of a user holding the soda can, for example and further describing emoji providing module at [0044]-[0045]), and 
transforming, in response to determining that the state information satisfies the first trigger condition, display of a second object displayed on the display interface according to a trigger event corresponding to the first trigger condition, wherein the second object is independent of the first object (see at least [0042] and FIG. 2A describing selection of the graphical representation of the object presented with the same time as the emoji),   
wherein transforming the display of the second object comprises: switching from a first control logic to a second control logic to control the display of the second object (see at least FIGS. 2A and 2B and further described at least at [0038]-[0042] and [0044]-[0048] describing the second control logic of the second object being the object determination module 206 and the graphical representation module 226), wherein the first control logic and the second control logic are different (see at least FIGS. 2A and 2B with face determination module 204 and object determination module being different, and emoji feature module 224 and graphical representation module 226 also being different), and the second control logic at least comprises a control logic of the second object corresponding to an operation or action corresponding to the trigger event (see at least [0042]-[0043] and FIGS. 2A and 2B describing action of changing the object to a graphical representation based on the determination whether the a gesture or object has been recognized along with the face), 
wherein the second control logic controlling the display of the second object according to the trigger event corresponding to the first trigger condition comprises at least one of the following:
adjusting a disappearing manner of the second object according to the trigger event (see below, condition met),
ending the display of the second object early according to the trigger event (see below, condition met); shortening a display duration of the second object according to the trigger event (see below, condition met); extending the display duration of the second object according to the trigger event (see below, condition met); adjusting display parameters of the second object according to the trigger event (see at least 226 at FIG. 2B and further describing representation of the object in a generic version or providing an emoji for the second object as described at [0048], emoji form of the second object would require adjustment of display parameters of the second object) 
or adjusting a disappearing manner of the second object according to the trigger event (see above, condition met). 
However, Matas fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Matas because Matas expressly teaches combining elements from various embodiments (see Matas at least at [0095]-[0097]).


Regarding claim 2, Matas discloses the method according to claim 1 (see above), wherein the state information comprises at least one of:
first display state information for indicating a current display state of the display interface, or acquisition state information for indicating a current acquisition state of an image acquisition module (see at least FIG. 3 and [0050] describing a front facing camera 312 therein); and 
the first trigger condition comprises at least one of: a display state trigger condition corresponding to the first display state information, or an acquisition state trigger condition corresponding to the acquisition state information (see at least FIG. 3 and [0050] describing a front facing camera 312 therein; further describing image capturing of the object at least at FIGS. 2A and 2B with 206 and 226 at least at [0042] and [0044] and [0048])). 

Regarding claim 3, Matas discloses the method according to claim 2 (see above), wherein determining that the state information satisfies the first trigger condition comprises: determining that the first trigger condition is satisfied, when the first display state information indicates that the first object appears on the display interface (See below, condition met); or 
determining that the first trigger condition is satisfied, when the detected acquisition state information indicates that the first object disappears from an acquisition region (see below, condition met); or determining that the first trigger condition is satisfied, when the state information indicates that the first object presents a predetermined action (see at least FIGS. 2A and 2B with description of the object being presented and or gestured to the camera as disclosed at [0044] and [0048]). 

Regarding claim 4, Matas discloses the method according to claim 1 (see above), wherein detecting the state information of the first object comprises: 
detecting second display state information of the first object currently displayed on the display interface (See at least FIGS. 2A and 2B and 3 noting the display of the emoji 318 of the person 302 on a display element 314 as described at [0050]-[0051]); and 
transforming, in the case where the state information satisfies the first trigger condition, the display of the second object according to the trigger event corresponding to the first trigger condition comprises: transforming, in a case where the second display state information indicates that the first trigger condition is satisfied (see generally at FIGS. 2A and 2B and at least FIG. 4 at [0052] the person with object / gesture), the display of the second object according to the trigger event corresponding to the first trigger condition (see at least FIG. 4 and [0052] further describing other objects including a can held by the user as the second object which triggers display of the object in accordance with rules in place at [0041]-[0043]).

Regarding claim 5, Matas discloses the method according to claim 4 (see above), wherein transforming, in the case where the second display state information indicates that the first trigger condition is satisfied (see at least FIGS. 2A, 2B and 3 generally describing detection of a face at least at [0039]-[0045]), the display of the second object according to the trigger event corresponding to the first trigger condition comprises at least one of the following: 
controlling, in a case where the second display state information satisfies a synchronous display trigger condition, synchronous display of the first object and the second object according to a synchronous display trigger event (see below – the second condition is satisfied); or 
initiating, in a case where the second display state information satisfies an associated display trigger condition, the display of the second object according to the associated display trigger condition when the first object is displayed to a predetermined state (see at least FIG. 4 in correspondence with FIGS. 2A and 2B describing the object held or the gesture made is then displayed in accordance with rules that govern the second object [0042] and [0052]). 

Regarding claim 6, Matas discloses the method according to claim 1 (see above), wherein detecting the state information of the first object comprises: 
detecting device state information of a display device, wherein the first object further comprises the display device(see at least [0030] describing determination of whether the application software is running therein); and 
determining that the state information satisfies the first trigger condition comprises: determining that the device state information satisfies the first trigger condition, wherein the device state information comprises at least one of the following: device display state information indicating a current display state of the display device (see at least [0030] describing the application or app that is running and in accordance would need to be determined as running in order to capture and change the objects into emojis or other representations); environment state information indicating an environment in which the display device is currently located (see above, first condition met); or resource state information indicating a current resource state of the display device (see above – first condition met). 

Regarding claim 7, Matas discloses the method according to claim 1 (see above), wherein transforming, in response to determining that the state information satisfies the first trigger condition, the display of the second object according to the trigger event corresponding to the first trigger condition comprises: pausing, in response to determining that the state information satisfies the first trigger condition, the display of the second object according to the trigger event corresponding to the first trigger condition (see at least FIGS. 2A-4 describing determination of emoji based on face recognition and then determination of object/gesture as described at least at [0041]-[0045] and [0052]); and the method further comprises: continuing the display of the second object in response to determining that redetected state information of the first object does not satisfy the first trigger condition (see at least FIG. 4 and [0052] it would be obvious to one of ordinary skill that the emoji or other object may be transformed without the triggering event of the facial recognition). 

Regarding claim 9, Matas discloses the method according to claim 1 (see above), wherein transforming the display of the second object according to the trigger event corresponding to the first trigger condition comprises: controlling an n.sup.th sub-object currently displayed of the second object to switch to an (n+1).sup.th sub-object of the second object for display (noting the various modifications of the displayed emoji as described at least at [0039]-[0043] with regard to claims 2A and 2B and determination of said displayed object according to FIG. 6; it would be obvious to one of ordinary skill that various objects may have more than one component for which modifications may be made)

Regarding claim 10, it is similar in scope to claim 1 above, the only difference being, claim 10 is directed to a display apparatus (see FIG. 3 and 310 and [0050]), comprising: a display (see FIG. 3 and 314 and [0050]), a memory (See at least FIG. 8 and memory 814 or mass storage 818 at [0088]), the display, the memory, and the processor being connected to each other (see FIGS. 3 and 8 generally and described at [0087]-[0092] generally describing interworking and connections of networked computer device), wherein the memory is configured to store computer instructions executable by the processor and execute the method of claim 1 (see at least [0090]). Therefore, claim 10 is similarly analyzed and rejected as claim 1 above. 

	Regarding claim 11, it is similar in scope to claim 2; therefore, claim 11 is similarly analyzed and rejected as claim 2. 

Regarding claim 12, it is similar in scope to claim 3; therefore, claim 12 is similarly analyzed and rejected as claim 3.

Regarding claim 13, it is similar in scope to claim 4; therefore, claim 13 is similarly analyzed and rejected as claim 4.
Regarding claim 14, it is similar in scope to claim 5; therefore, claim 14 is similarly analyzed and rejected as claim 5.

Regarding claim 15, it is similar in scope to claim 6; therefore, claim 15 is similarly analyzed and rejected as claim 6.

Regarding claim 16, it is similar in scope to claim 7; therefore, claim 16 is similarly analyzed and rejected as claim 7.

Regarding claim 18, it is similar in scope to claim 9; therefore, claim 18 is similarly analyzed and rejected as claim 9.

Regarding claim 19, it is similar in scope to claims 1 and 10 above, the only difference being claim 19 is directed to a non-transitory computer storage medium, having stored thereon computer executable instructions (FIG. 8 and 818 and further described at [0090]).  Therefore, claim 19 is similarly analyzed and rejected as claim 1 and/or 10 above. 

Regarding claim 20, Matas discloses the method according to claim 2 (see above), wherein the first display state information comprises at least one of: 
start state information indicating start of display of the first object (see below, condition met, but also, see [0031] and [0039] inherent in a video displayed);
end state information indicating end of the display of the first object (see below, condition met, but also, see [0031] and [0039] inherent in a video displayed); or
display progress state information indicating a current display progress of the first
object (See at least Matas describing a time deviation allotted for display at least at [0032] and [0039], and then further see at least [0051] describing video which inherently has start/end information for displaying, as would be understood by one or ordinary skill in the art).

Regarding claim 21, Matas discloses the method according to claim 5 (see above), wherein the predetermined state comprises at least one of:
the display duration reaching a predetermined duration (see below, duration would include an allowable time deviation as disclosed at least at [0031] and [0039]);
a progress of the display reaching 50% (See above and below, condition met); or
the display reaching a specific frame (see at least Matas at [0031] describing video and frame determination as a basis for execution as described therein further at least at [0039] and [0051] for recording as such).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623            

	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623